DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/369,608 filed on 07 July 2021 and Claims filed on 29 November 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0107592 to Snow.
Regarding Claim 20, Snow discloses a drum magazine assembly comprising:
a follower assembly (114/120);
a feed tower assembly having a first track (see fig.3, 30);
a drum body having a second track (see fig.5a);
wherein the follower assembly further comprises: at least one spindle slider (slider 46, see at least paragraph 44);
a spindle (at least paragraph 28); and
a cartridge stack comprising a plurality of cartridges, including at least a leading and last cartridge (see fig.5a), and 
wherein the follower assembly is configured to bias the leading cartridge towards a feed lip of the feed tower assembly (at least paragraph 23), and
wherein the first track in the feed tower assembly is configured to constrain a focal point of a first cartridge approximately converged at a first point a predetermined distance from the feed tower assembly as the first cartridge is moved along a first travel path through the feed tower assembly (at least paragraph 39 discloses the cant angle, and essentially any angle is considered to converge at a “first point” to meet this claim limitation).
Regarding Claim 21, Snow discloses a torsional spring configured to apply a linear force on the cartridge stack (at least paragraph 28).
Regarding Claim 35, Snow discloses the drum magazine assembly of claim 20, wherein the drum body is configured to constrain a second cartridge in a second travel path as the second cartridge is moved through the drum body, and wherein the drum body is configured to constrain a focal point of the second cartridge substantially at a single point as the second cartridge is moved along the second travel path (see fig.8, 152; at least paragraph 46).
Regarding Claim 36, Snow discloses the drum magazine assembly of claim 35, wherein the feed tower assembly is configured to constrain the second cartridge in a third travel path as the second cartridge is moved along the third travel path within the feed tower assembly, and wherein the feed tower assembly is configured to cause the focal point of the second cartridge to diverge from the focal point of the first cartridge as the second cartridge is moved along the third travel path (see fig.5a, where the top cartridge is slightly above the second cartridge, which would have a different focal point as it is laterally offset from the top cartridge, and that would be considered the third travel path).
Regarding Claim 37, Snow discloses the drum magazine of claim 20 further comprising:
a front cover (see fig.2A), rear cover (see fig.2A), and the feed tower assembly comprises engagement ribs for interfacing with the drum body and one of the front and rear covers (see fig.3a at 62).
Regarding Claim 38, Snow discloses a feed mechanism for a firearm magazine, comprising: 
a feed housing (30) having: 
a first track configured to constrain a first cartridge in a first travel path as the first cartridge is moved through the feed housing (at least paragraph 23); and 
an exit through which at least the first cartridge is chambered in a firearm (see fig.3 where cartridges 120 are located); and 
a follower assembly, wherein the follower assembly further comprises: 
at least one spindle slider (slider 46, see at least paragraph 44), 
a spindle (at least paragraph 28), and 
a cartridge stack comprising a plurality of cartridges, including at least a leading cartridge and the first cartridge (see fig.5a), and 
wherein the follower assembly is configured to bias the leading cartridge towards a feed lip at or near the exit of the feed housing (fig.5a), and 
wherein the feed mechanism is configured to constrain a focal point of the first cartridge approximately converged at a first point a predetermined distance from the feed housing as the first cartridge is moved along the first travel path (at least paragraph 39 discloses the cant angle, and essentially any angle is considered to converge at a “first point” to meet this claim limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-34, 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0107592 to Snow in view of US Patent 4,445,418 issued to Sullivan et al (Sullivan).
Regarding Claim 23, Snow discloses the drum magazine assembly of claim 20, wherein the feed tower assembly further comprises:
a feed tower (30);
a cartridge guide (the interior of the tower may be considered a guide, also the follower cartridges could be considered a guide).
Snow fails to specifically disclose: a cartridge gate, wherein the cartridge gate further includes a gate tab and wherein the gate tab is configured to prevent cartridges from escaping or being pushed out of the feed tower assembly by the follower assembly; and wherein the cartridge gate is configured to remain biased towards a rest position.
However, Sullivan teaches a drum magazine with a cartridge gate to prevent cartridges from escaping and configured to remain biased in a rest position (see at least column 8 lines 37-68).  It would have been obvious to one having ordinary skill to adopt this system and modify the feed lip of Snow with the teachings of Sullivan for the taught advantages of securing ammunition in the magazine with an extra safety feature of the gate.
Regarding Claim 24, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 23, wherein the feed tower further includes a cartridge guide mount configured to retain the cartridge gate, and wherein the cartridge gate mount is configured to pivotally retain the cartridge gate such that the cartridge gate pivots about a pivot axis (see Sullivan fig.5b).
Regarding Claim 25, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 24, wherein the cartridge guide is configured to function as a passive wall or guide as cartridges are pushed towards the feed lip, to maintain the cartridges in a position biased against an opposing wall of the feed tower assembly and the feed lip (see Sullivan at least fig.5b, column 8 lines 37-68).
Regarding Claim 26, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 23, wherein the gate tab is configured to deflect when cartridges are inserted into the feed tower, and wherein the follower assembly is configured to bias the leading cartridge towards the feed lip of the feed tower (see Sullivan at least fig.5b, column 8 lines 37-68).
Regarding Claim 27, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 26, wherein the cartridge guide is configured to move to a retracted position and allow the leading cartridge to displace away from the feed lip when the leading cartridge is forcibly moved from a chamber-ready position into the feed tower assembly, and wherein the cartridge guide is configured to provide a recess for a second cartridge based on a displacement of the second cartridge against the cartridge guide (see Sullivan at least fig.5b, column 8 lines 37-68).
Regarding Claim 28, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 27, wherein the cartridge guide is biased towards a wall position, and wherein the cartridge guide is configured to guide cartridges as they move along the first track or a third track towards an exit of the feed tower when the cartridge guide is in the wall position (see Sullivan at least fig.5b, column 8 lines 37-68).
Regarding Claim 29, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 28, wherein the cartridge guide comprises a bend configured to bias a cartridge towards the feed lip in the feed tower as the cartridge travels through the first track or the third track towards the exit (Sullivan fig.5b, at 421).
Regarding Claim 30, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 23, wherein the cartridge gate further comprises a load position, and wherein the cartridge gate is configured to prevent a cartridge from unintentionally escaping an exit of the feed tower when the cartridge gate is in the rest position, and wherein the cartridge gate is further configured to move into the load position when a load force is applied (see Sullivan at least column 8 lines 37-68).
Regarding Claim 31, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 30, wherein the cartridge gate is configured to move into the load position when a cartridge is being inserted into the feed tower through the exit (see Sullivan at least column 8 lines 37-68; column 13 lines 11-18).
Regarding Claim 32, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 31, wherein the cartridge gate is further configured to engage a firearm when at least a portion of the feed tower assembly is installed in the firearm, and to maintain the rest position until the at least the portion of the feed tower assembly is removed from the firearm (see Sullivan at least column 8 lines 37-68, fig.5b).
Regarding Claim 33, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 32, wherein the cartridge gate further includes a gate lock, wherein the gate lock is configured to engage the firearm when the at least the portion of the feed tower assembly is installed in the firearm (see Sullivan fig.5b, 422).
Regarding Claim 34, the combination of Snow and Sullivan disclose the drum magazine assembly of claim 33, wherein the cartridge gate is prevented from deflecting out of the rest position based on a blocking of the gate lock (see Sullivan at least column 8 lines 46-55).
Regarding Claim 39, Snow discloses a method of using a feed mechanism for a firearm magazine, the method comprising: 
installing a feed mechanism having a first cartridge in a chamber-ready position into a firearm having a closed bolt, wherein the feed mechanism comprises: 
a feed housing having a first track configured to constrain the first cartridge in a first travel path as the first cartridge moves through the feed housing (at least paragraph 39 discloses the cant angle, and essentially any angle is considered to converge at a “first point” to meet this claim limitation);
retracting the bolt to enable the first cartridge to return to the chamber-ready position or exit the feed housing; and 
returning the one of the second cartridge and the dummy cartridge to the first track (inherent in the operation of the magazine/firearm of Snow).
 Snow fails to specifically disclose:
a cartridge guide configured to allow the first cartridge to displace away from a feed lip of the feed housing; and 
seating one of a second cartridge and a dummy cartridge based on displacing the second cartridge or the dummy cartridge against the cartridge guide, wherein the displacing causes the cartridge guide to swing away from the first travel path and provide a track recess for the second cartridge or the dummy cartridge.
However, Sullivan discloses a cartridge guide structure displacing a first cartridge away from one feed lip (see fig.5b, away from the right side feed lip), and the cartridge guide further displacing the second cartridge and provide a track recess for the second cartridge (see fig.5b and at least column 8 lines 37-68).  It would have been obvious to one having ordinary skill in the art to modify the magazine of Snow with the features taught by Sullivan for the advantages of increased functionality of cartridge feeding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641